DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 15-20), in the reply filed on 11/09/2020, is acknowledged.
The Examiner conducted a STN search of Applicants’ elected “luminescent benzothiazole” compound wherein R1 is halogen, R2 is H; and R3 is H, but did not find any prior art against claims 1 and 15 for this elected compound, as Applicants’ elected compound is only known in the art as an antimicrobial with medicinal uses.  See “SEARCH 6” in enclosed STN search notes.
The Examiner extended his STN structure search to the full scope of the compound of claim 5.  This compound is only known in the art as having antibacterial/antimicrobial properties, and thus the compound of claim 5, as used as a “luminescent benzothiazole” of instant claim 1, would make claim 1 and claim 15 free of the prior art should said claim 5 compound be moved into claim 1 and claim 15 and claim 5 subsequently canceled.  See “SEARCH 7” in enclosed STN search notes.  The 
The Examiner extended his search to the following benzothiazole:  
    PNG
    media_image1.png
    327
    581
    media_image1.png
    Greyscale
 .  This search retrieved an applicable prior art rejection against the elected claims.  Therefore, the Examiner will not extend the Markush search to other possible embodiments of “luminescent benzothiazole” of claim 1 in/for/during this Office Action.  See “SEARCH 8” in enclosed STN search notes.
Applicants’ elected species and the extended species to date read on claims 1-10 and 15-20.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.
The next Action will properly be made FINAL if any one of the following happens:
(1)	The Examiner has to maintain a rejection from this Office Action; and/or 
(2)	Applicants overcome the prior art rejection, below, thereby necessitating an extended Markush search which retrieves other prior art; and/or 

Current Status of 16/695,867
Original claims 1-10 and 15-20 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/695,867, filed 11/26/2019, as a U.S. Non-Provisional patent application, which claims Priority from Provisional Application 62/772,860, filed 11/29/2018.
Claim Objections
Claim 18 is objected to since it is missing the transitional phrase -- wherein -- .  Applicants are asked to add -- wherein -- as a transition word to make the claim less awkward.  Revising claim 18 to -- The method of claim 15, wherein the -- will render this objection moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SABIC (U.S. 2008/0081913 A1).

    PNG
    media_image1.png
    327
    581
    media_image1.png
    Greyscale
 (page 3; helps anticipate instant claims 2-3), which is a species of SABIC compound of Formula (I) (seen in “Abstract”), said Formula I compounds can function as authentication compounds, and said Formula I compounds comprise authenticatable polymer compositions and authenticatable molded articles (paragraph [0043]) (said polymers and molded articles are interpreted as anticipating “a medium” of instant claim 1 and anticipate “polymer” of instant claim 8).  Furthermore, SABIC para [0045] teaches that the “polymer” can be used in “liquid” form, thus anticipating “a liquid” of instant claim 8.  Para [0043] teaches that said polymer can be molded into thermoplastic polymer, including various resins (hence anticipating “plastic” and “plastic based resins” of instant claim 8).  When an article containing the authentication compound of Formula I is subjected to the excitation stimulus, the authentication compound gives out a luminescent signal detected by luminescence spectroscopy (paragraph [0049]).  Hence, said benzothiazole compound V is luminescent.
The Examiner interprets the compound V, above, as anticipating “luminescent particles comprising a luminescent benzothiazole having a ureido linkage” since said compound V contains a benzothiazole and ureido linkage.  Moreover, paragraph [0049] 
Furthermore, the SABIC reference, as described, above, implicitly anticipates “wherein the luminescent benzothiazole has a peak intensity within a wavelength of from about 555 to about 630 nm in response to excitation with electromagnetic radiation at a wavelength of about 366 nm” from instant claim 1 and “peak intensity” data from instant claim 7, since SABIC, as described, above, anticipates the structural limitations:  benzothiazole with ureido linkage and the limitation that said luminescent benzothiazole comprise a medium.  See MPEP 2112.01:  When the structure recited in the reference is substantially identical to that of the claims, claimed properties (wavelengths) are presumed to be inherent.  This logic anticipates instant claims 1-3, 7-8.
Furthermore, SABIC para [0074] anticipates instant claim 9.

	This rejection can be overcome by moving the structural limitations from claim 5 into claim 1 (and claim 15) so that said limitations further limit “luminescent benzothiazole” of claim 1.
Conclusion
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This disposition will likely change once the claim 1 Markush search is extended to other “luminescent benzothiazoles”.
Claim 18 is objected to for a missing -- wherein – transitional word (see “Claim Objections” section, above).
Claims 1-3 and 7-9 are not presently allowable as written.
Claims 15-17 and 19-20 are presently allowable as written.  The process of instant claim 15, as searched via the Markush search extensions conducted to date (used to search for claim 1), render claim 15 presently allowable as written.  This disposition will likely change once the claim 1 Markush search is extended to other “luminescent benzothiazoles”.
There is no known prior art reference that either teaches or anticipates a luminescent material comprising a luminescent benzothiazole:  
    PNG
    media_image2.png
    170
    225
    media_image2.png
    Greyscale
 , wherein R1 is halogen, R2 is H; and R3 is H (Applicants’ elected “luminescent benzothiazole” compound) according to instant claims 1 and 15.
The reference RAJU (Narasaiah, T., et al.  “Synthesis, Spectral Characterization and Antimicrobial Activity of Novel Urea/Thiourea Derivatives.”  Indo American Journal of Pharmaceutical Sciences.  (2015), Vol. 2, Issue 3, pp. 714-721), discloses 
    PNG
    media_image3.png
    216
    374
    media_image3.png
    Greyscale
 (p. 717), which would anticipate the compounds of Applicants’ elected “luminescent benzothiazole” but for the RAJU reference’s disclosed use of said compounds as antimicrobials (see Table 1 on page 718).  RAJU, which exemplifies the universe of art, does not regard the benzothiazoles of RAJU as “luminescent”.  Thus, the reference does not teach the other required limitations of instant claim 1:  namely, “a medium”; and the wavelengths of said benzothiazoles, as described/used in instant claim 1.
The reference RAJU is a close art reference, useful as an example to show that Applicants’ elected benzothiazole is not known in the art to be useful in luminescent applications, such as those of instant claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625